Exhibit 10.4

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

This first Amendment to the Exclusive License Agreement effective as of February
27, 2013 is effective as of April 17, 2013 and is by and between the University
of Cincinnati, a state institution of higher education organized under Section
3361 of the Ohio Revised Code, having an address at 51 Goodman Dr., Suite 240,
Cincinnati, OH 45221-0829, (“UC”) and Chelexa BioSciences, Inc., with an address
at 239 South Street, Hopkinton, MA 01748 (the “Company”).

 

In consideration of the promises and mutual covenants contained herein, and
intending to be legally bound hereby, UC and the Company (individually referred
to as a “Party” and collectively referred to as the “Parties”) hereto agree to
the following terms and conditions:

 

Section 1.2 of the Exclusive License Agreement is replaced to read as follows:

 

1.2 “Invention” means any innovation, improvement, development, discovery and
information relating thereto whether or not written or otherwise fixed in any
form or medium, regardless of the media on which it is contained and whether or
not patentable or copyrightable as described in UC Disclosure Nos. [*] “[*]”.

 

Section 1.3 of the Exclusive License Agreement is replaced to read as follows:

 

1.3 “Patent Rights” means any patent applications based on the Invention, and
any foreign counterparts thereof, as well as all continuations,
continuations-in-part, divisions, and renewals thereof, all patents which may be
granted thereon, and all reissues, reexaminations, extensions, patents of
additions and patents of importation thereof, including specifically the
following pending patent applications:

 

Jurisdiction

  Serial #  Title [*]  [*]  [*] [*]  [*]  [*] [*]  [*]  [*] [*]  [*]  [*] [*] 
[*]  [*] [*]  [*]  [*]

 

All other provisions of the Exclusive License Agreement remain in full force and
effect.

 

 

 

  

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their properly and duly authorized officers or representatives as of the
Effective Date.

 

University of Cincinnati (“UC”)

Chelexa BioSciences, Inc. (the “Company”)     By: /s/ Geoffrey Pinski   By: /s/
Kenneth L Rice Jr. Name: Geoffrey Pinski Name: Kenneth L Rice Jr. Title:
Director Title: Executive Chairman Date: 4-29-2013 Date: 4-29-2013

 

 

 



 

